Citation Nr: 1704647	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  14-24 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from June 1986 to December 1990 and from June 2004 to March 2005.  He was awarded a Meritorious Unit Award, an Armed Forces Expeditionary Medal, and a Sea Service Deployment Ribbon, among other commendations.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this issue in August 2016.

In October 2015 the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing was prepared and added to the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran has a current diagnosis of multiple sclerosis for disability purposes.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for multiple sclerosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) (2016) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he has multiple sclerosis that is related to active duty.  

Specifically, he reports that he has developed multiple sclerosis and that it was present during his active duty service.  

When seeking service connection, the threshold requirement is that the Veteran demonstrates a current disability at some point during the pendency of the appeal.  In the absence of competent evidence showing a current disability, service connection cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Preliminarily, the Board notes that the Veteran's treatment records throughout the period on appeal reflect no definitive diagnosis of multiple sclerosis.  

The Veteran has had multiple MRIs of the brain, and in January 2005 his brain MRI showed non-specific foci and white matter, and the neurologist indicated that multiple sclerosis should be considered as a diagnosis.  

However, a few months later a VA treatment provider indicated that the MRI findings were not consistent with a multiple sclerosis diagnosis because there was no evidence of relapsing and remitting episodes.  He received a follow-up diagnosis of rule out multiple sclerosis in July 2005.  

When the Veteran underwent VA examination in 2005 the VA examiner reviewed the Veteran's treatment records and indicated that since there was no formal diagnosis of multiple sclerosis in the treatment notes, he would be unable to establish a formal diagnosis of the Veteran's symptomatology.  Several months later a VA treatment provider reviewed one of the Veteran's brain MRIs and indicated that his brain architecture was too well preserved for a diagnosis of tuberous sclerosis (a similar disease which had been suggested in prior diagnoses).  

The Veteran continued to receive treatment through VA and in August 2007 a treatment provider echoed the sentiments that there was no evidence of tuberous sclerosis.  The Veteran had a brain MRI from 2010 that was abnormal and showed vascular anomalies and possible gray matter expansion, but the VA treatment provider indicated that despite prior suggestions of tuberous sclerosis, the Veteran did not clinically fit that description.  In April 2011 the Veteran's ophthalmologist suggested that the Veteran have a workup for multiple sclerosis, but no diagnosis was given.  Two months later the Veteran underwent electromyogram nerve conduction study testing where there was an indication of a diagnosis of multiple sclerosis, but this appeared to be based on the Veteran's assertion that he had multiple sclerosis, rather than due to the physical findings.  

When the Veteran had an ophthalmology consult in October 2012 the VA treatment provider referenced that neurology consistently found that the Veteran had been negative for multiple sclerosis despite workups.  The ophthalmologist opined that the Veteran was suffering from a conversion disorder rather than multiple sclerosis.  The Veteran underwent psychological testing in November 2013, and at the time he was diagnosed with multiple sclerosis.  However, the Board notes that this diagnosis was rendered from a psychologist, rather than a neurologist, and that the diagnosis was based on the Veteran's assertions that he had multiple sclerosis, rather than examination findings.  

The Veteran has also asserted that his private neurologist has diagnosed him with multiple sclerosis, but the Board notes that the private physician's statements indicate that the Veteran is seeking treatment for probable multiple sclerosis and that he has been given medication.  

In September 2016 the Veteran underwent VA examination in connection with his claim and at the time the VA examiner opined that the Veteran did not have a current diagnosis of multiple sclerosis.  In making this determination the VA examiner reviewed the Veteran's treatment notes, specifically those from the private treatment provider who diagnosed the Veteran with multiple sclerosis.  The VA examiner noted that the Veteran's March 2014 diagnosis of multiples sclerosis by the private treatment provider appeared to be based on the Veteran's prior assertion that he was diagnosed with multiple sclerosis in 2013, rather than based physical examination findings.  

Additionally, the VA examiner noted that while the Veteran had been provided medication for probable multiple sclerosis, his private treatment provider had reviewed his MRI and found that there were insufficient findings to explain the Veteran's recurrent spells of transient weakness.  The following month a VA neurologist reviewed the Veteran's claims file and opined that it was less likely than not that the Veteran had multiple sclerosis.  In making this opinion the VA examiner noted that the Veteran was self-reporting his multiple sclerosis diagnosis and that there was no convincing evidence in the file for a diagnosis.  The VA examiner referenced the Veteran's negative neurology workups, his stable MRI scans, and his prior negative multiple sclerosis consultations to support his opinion.  

Overall, the Board notes that there are no physical examination findings confirming a definitive diagnosis of multiple sclerosis.  Moreover, his most recent neurology workup from May 2016 did not provide a distinct diagnosis of multiple sclerosis based on the workup and imaging.  The Board has considered the Veteran's statements that he has multiple sclerosis, and finds that the provisional diagnoses of multiple sclerosis are based on the Veteran's statements, rather than physical examination findings.  

Simply stated, the best evidence, but by no means all the evidence, indicates that the Veteran does not have this disability,

To the extent that the Veteran has contended that he has multiple sclerosis, he has not shown that he has specialized training sufficient to diagnose this disability or determine its etiology.  See Andrea v. Nicholson, 492 F.3d 1372, and 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, while the Veteran is competent to report any pain or weakness, the diagnosis of multiple sclerosis is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to whether a disability exists and the etiology of such is not competent medical evidence.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225; see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Thus, in the absence of competent evidence showing a current diagnosis of multiple sclerosis, it is unnecessary to address the remaining elements of the claim for service connection.  See Brammer, 3 Vet. App. at 225.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for multiple sclerosis is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in January 2011 and July 2011.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, updated medical records were obtained, and a VA medical opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

Entitlement to service connection for multiple sclerosis is denied.


JOHN CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


